Case 7:20-cv-06146-VB Document 12 Filed 08/25/20 Page 1of1
Case 7:20-cv-06146-VB Document 9-2 Filed 08/25/20 | _Page 1 of 1

 

 

 

 

 

 

 

 

i DOCUMENT
UNITED STATES DISTRICT COURT | ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK. BOC i < aj
i DATE FILED ‘ ¥
James Edward O'Keefe Iil * - Vos SEO YES 0644 bra!
Plaintiff,
: ORDER FOR ADMISSION
- against - : PRO HAC VICE
Federal Bureau of Investigation :
Defendant. ;
x
Jered T. Ede
The motion of , for admission to

 

practice pro hac vice in the above-captioned action is granted.

Applicant has declared that he/she is a member in good standing of the bar(s) of the state(s) of
California and Texas
; and that his/her contact information is

 

as follows
Jered T. Ede
Applicant's Name:
Law Office of Jered T. Ede
Firm Name:
1214 W. Boston Post Road, No. 148

 

 

Address:

 

Mamaroneck, NY 10543
City/State/Zip:

 

914-758-2938
Telephone/Fax:

 

Applicant having requested admission pro hac vice to appear for all purposes as counsel

for James Edward O'Keefe III in the above entitled action;

 

IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the
above-captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including
the Rules governing discipline of attorneys.

va 8[a5|20 nf

United States District Hviaptstrate Judge

 

 

 

 
